DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5-8, 10, 13, 15, 17-18 and 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant argument on p. 10 is effective, overcoming the closest prior art used in last Office Action. Updated search fail to render new closest prior art able to fulfilled the amended limitations, in particular “deriving, by the wireless device a second time-frequency resource or a grant-free transmission based on a predefined mapping between the first time-frequency resource and the second time-frequency resource”.  The closest prior art, Sun, with additional clarification using para. 123: For multiple grants, each UL grant, either dedicated UL grant or contention-based SPS UL grant, is separately specified by SPS configuration parameters & separately uses 1+ resource elements (e.g. time-frequency resources) sent to a same UE1, only receives all assigned time-frequency resources & does not derive resources from a first assigned resource, in combination with Zhang and Takeda as cited in last Office Action, comprise the closest prior art found, which, in combination, fail to render the above amended features as a whole obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Cao (US 2018/0199359) describing SPS configurations for grant-free UL transmissions (title).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469